Title: From John Adams to Boston Patriot, 12 January 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, January 12, 1810.


AMSTERDAM, June 26, 1781—wrote to congress: “The Rubicon is passed! A step has been at last taken by the regency of Amsterdam, which must decide the fate of the Republic.
The city of Amsterdam finding that their proposition of the 18th of last month was not sufficient to change the conduct of Administration, have ventured on another manœuvre. On the 8th of this month, as soon as the states of Holland were separated, two burgomasters of Amsterdam, Mr. Temmink and Mr. Rendorp, accompanied with Mr. Visser, pensionary of the city, demanded an audience of the prince, staholder, who granted it, at his house in the grove. In this audience they made orally to his highness,  a representation which they repeated in a memorial sent on the fourteenth to the counsellor pensionary of the province, the substance of which is as follows.  The gentlemen of Amsterdam said—
That their proposition of the eighteenth of May last, founded perhaps upon former examples, did not result from any suspicions with regard to the good dispositions and intentions of his most serene highness, which they had no reason to distrust; although the regency of the city of Amsterdam had learned with the most sensible grief, that evil minded persons had endeavoured to insinuate the contrary to his most serene highness: but that their distrust fell solely upon him, whose influence over the mind of his most serene highness, was held for the most immediate cause of the sloth and weakness in the administration of affairs; which, as they could not be extremely prejudicial to the well-being of the public, they had a long time expected, but in vain, that the dangerous circumstances in which the republic found itself involved, would in the end have given rise to serious deliberations upon the means which we ought to employ in their order and with more vigour. But that these hopes had hitherto been fruitless; an, that as the question now in agitation, was concerning the safety of their dear country, of her dear bought, of that of his most serene highness and his house, in one word, of every thing which is dear to the inhabitants of the republic, the regency of Amsterdam had judged that they ought not any longer to render themselves guilty by their silence, of a neglect of their duty; but that although with regret they see themselves obliged to take this step, and to represent to his highness with all due respect, but at the same time, with all that frankness and freedom, which the importance of the affair requires, and to declare to him openly, that, according to the general opinion, the field marshal, the duke Louis of Brunswick Wolfembuttel, is held for the primary cause of the miserable and defective state, in which this country finds itself, in regard to its defence; of all the negligence of duty which has taken place, respecting this subject, and of all the perverse measures, which have been taken for a long time, with all the fatal consequences which have proceeded from them; and that they could assure his highness that the hatred and aversion of the nation for the person and the administration of the duke were risen to such an height, that there was reason to apprehend from them, events the most melancholy and the most disagreeable for the public prosperity and the general tranquility: That there was no doubt, that the same assertion had been made to his highness from other quarters; but that in case this had not been, it ought to be attributed solely to the fear of the effects of the resentment of the duke, while at the same time, they dared appeal in this respect with the firmest confidence, to the testimony of all the members of government, gentlemen of honor and frankness, that his highness would interrogate upon this subject, after having assured them of the necessary liberty of speaking without reserve, and after having exhorted them to tell him the truth according to their duty and their conscience: That the regents of Amsterdam had learned more than once, with grief, that the counsellor pensionary of the province of Holland, had complained, in presence of diverse members of the regency of Holland, of the misunderstanding which took place between him the Counsellor Pensionary, and the Duke as also of the influence which the Duke has upon the spirit of his highness, and by which his efforts for the good of the country had often been rendered fruitless; that this discord and this difference of views and sentiments, between the principal counsellor of his serene highness and the first minister of this province, might not only have consequences the most prejudicial, but that it furnished also a motive sufficient to make the strongest instances, to the end to remove the source of this distrust and discord, while that, without the previous re-establishment of confidence and unanimity, there remained no longer any means of saving the republic; that nothing was more necessary for the well being of the illustrious house of his highness, to maintain his authority, to preserve to him, the esteem and the attachment of the nation, and for his own reputation with the neighboring powers; since they could assure, and they ought to advertise his highness, that it is possible, he may become one day, the object of the indifference and distrust of the public, instead of being and continuing always the worthy object of the love and esteem of the people and the regencies, as they made the sincerest wishes that his highness and his illustrious posterity might constantly enjoy them, considering that thereon depended in a great measure, the conservation of the well being of their dear country and of the house of Orange.
That although they knew very well, that the members of the sovereignty have always a right, and that their duty requires them even to expose their sentiments to his highness and their co-regents, concerning the state and administration of public affairs; they should however have more voluntarily spared the present measure, if there had been only the smallest hope of amendment or alteration; but that from the aforesaid reasons, they dared not longer flatter themselves, and that the necessity having arisen to the highest point, it appeared that there was no other part to take, but to lay open, in this manner to his highness, the real situation of affairs; praying him most earnestly to take it into serious consideration, and no longer to hearken to the counsels and insinuations of a man, upon whom the hatred of the great and the little was accumulated, and whom they regard as a stranger, not having a sufficient knowledge of our form of government, and not having a sincere affection for the republic: that the regents of Amsterdam were very far from desiring to accuse this nobleman of that, of which however, he was too publicly charged, or to consider as well founded the suspicions of an excessive attachment to the court of London, of bad faith, and of corruption; that they assure themselves, that a person of so illustrious a birth and so high rank, is incapable of such baseness; but that they judge that the unfortunate ideas, which have unhappily conceived with regard to him and which have caused a general distrust, have rendered him absolutely useless and hurtful to the service of the country and of his highness: that thus it was convenient to dismiss him from the direction of affairs, from the person and court of his highness, as being a perpetual obstacle to the re-establishment of that good harmony, so highly necessary between his highness and the principal members of the state, while the continuation of his residence would but too much occasion the distrust conceived of his counsels to fall, whether with or without reason, upon the person and the administration of his highness himself.
That these representations did not proceed from a principle of personal hatred, or private rancour against the Duke, who in former times has had reason to value himself on the benevolence, and real proofs of the affection of the regency of Amsterdam;—but that they ought to protest before God and the World, that the conservation of their country, and of the illustrious house of his highness, and the desire to prevent their approaching ruin, had been the only motives of these representations; that they had seen themselves obliged to them both in quality of citizens of the country, and as an integral member of its sovereign assembly, to the end to make, by this step, one last effort, and to furnish yet perhaps in time, a means of saving, under the blessing of the Almighty, the vessel of the State from the most iminent dangers, and conduct it to a good port, or at least in every case to acquit themselves of their duty, and to satisfy their consciences, and to place themselves in safety from all reproach from the present age, and from Posterity.3
To this representation, the Duke has made an answer to their high Mightinesses, in which he demands an inquiry and a vindication of his honor, as dearer to him than his life. This answer will be transmitted as soon as possible. This transaction will form a crisis, but what will be the result of this or any other measure taken in this country, I cannot pretend to foretell.
The Duke of Brunswick, in Holland, was very nearly in a similar situation with the Earl of Bute, in Great Britain. The earl had been preceptor to his Majesty in his minority, and the duke to the Prince of Orange in his. Both the pupils were very naturally supposed to entertain a great veneration for their tutors, to the end of their lives. It was more natural, perhaps, than reasonable, to impute to these illustrious characters alone, the measures and especially the errors of government.
But this representation from so large a proportion of the nation as the city of Amsterdam, had great weight and made a deep impression. The regency had overcome their apprehension and been wrought up to the resolution of turning the court, and denouncing the Duke of Brunswick, as the Prince had formerly denounced them when he produced Mr. Laurens’ papers, by several incidents which had followed one another in rapid succession.
1st. The American memorial, presented the fourth of May, though dated the 19th of April, had been addressed to all the members of all the regencies throughout the seven provinces, and consequently published in all the gazettes: So that in two, or at most in three days, it was circulated through every vein of the republic. Intelligence came to Amsterdam from all the provinces and cities, that the memorial, so far from exciting resentment against Amsterdam or America, was generally approved, and the popular cry was “Health to Myn Heer Adams, and success to the brave Americans.” A discovery that greatly raised the spirits of the people of Amsterdam, and consequently emboldened the regency.
2d. Mr. Vanberckel came forward in the States of Holland, with his memorial in justification of himself, and demanding a trial. This also was immediately published and dispersed in all the provinces and cities, and instead of exciting any animosity against him, was generally approved and applauded. It displayed much magnanimity and much solid reasoning. I undoubtedly transmitted it in the newspapers to Congress, but I do not find that I translated it or preserved any copy of it. The reason was, it was almost impossible to translate many passages of it, or even to understand them. Indeed, although Mr. Vanberckel was an able man of business and an incorruptible patriot; yet he was neither an elegant nor a clear writer. This was generally acknowledged, and was remarked by some of the foreign journalists, particularly Mr. Manson, the editor of the Courier du bas Rhin, who admired its spirit, but said the stile was in many places the most involved, embarrassed, and unintelligible he had ever read. It contributed, however, very much to animate the public cause.
3d. The deputies of the cities of Middlebourg and Zierickzee, produced their declarations to the States of Zealand, which were published and dispersed. When the nation saw that the patriotic cause began to make such bold advances, even in the Prince’s own province of Zealand, the court began to be very much discouraged and the patriots greatly exalted.
4th. The attack upon the Duke of Brunswick which followed, now carried dismay into the enemy’s camp, and the courtiers were as much alarmed as the patriots had been.
Nevertheless a thousand fears still prevailed, and for nothing more than the state of the navy. It was in every body’s mouth that their ships were old and unfit for service; that their mariners were not well disciplined, and altogether unused to war; that there were but two officers in the service who had ever seen a battle or a cannon discharged in anger on board a ship. They were afraid their fleet could not withstand a single broad side against the British navy.—But these reflections soon took a sudden turn, and the general cry was, that the fleet should be forced out and try the experiment. The clamor for ordering out the fleet grew louder and louder, till at last it sailed. The battle of Doggerbank soon followed, and reassured the nation in itself and in the valor and skill of its officers and seamen
Amsterdam, June 27, 1781—wrote Congress: “Major Jackson has been some time here, in pursuance of instructions from Colonel Laurens, in order to despatch the purchase of the goods, and the shipping of the goods and cash for the United States, which are to go by the South Carolina.—But when all things appeared to be ready, I received a letter from his excellency Dr. Franklin, informing me that he feared his funds would not admit of his accepting bills for more than 15 thousand pounds stl. The accounts of the Indian and the goods amounted to more than fifty thousand pounds, which shewed that there had not been an understanding sufficiently precise and explicit between the Dr. and the Colonel.—There was however no remedy but a journey to Passy, which Major Jackson undertook, dispatched the whole business, and returned to Amsterdam in seven days. So that I hope there will now be no more delays. Major Jackson has conducted, through the whole of his residence here, as far as I have been able to observe, with great activity and accuracy in business, and an exemplary zeal for the public Service.”
Amsterdam, June 26, 1781—wrote to captain Silas Talbot, in Mill Prison. “I have received your letter of the fifth inst. and am very sorry to hear of your misfortune. I wish it were in my power to comply with your request: but it is not. I have no public money in my hands and therefore cannot furnish you with any on account of pay due to you. I have, however sent you, ten pounds sterling, which I can only lend you out of my own pocket, until you may be in a situation to repay me.—Mr. Franklin, at Passy, is the only one in Europe, who has power to afford you relief on public account, if, indeed he has, which I cannot positively say, but should advise you to write to him without mentioning me however to him. I remember very well, and with great pleasure your name, person and character. I must beg you, for your own sake as well as for other reasons to keep this letter wholly to yourself.”
Amsterdam, June 26, 1781—wrote to captain John Manly, in Mill Prison: “I have this moment received your letter by the way of Nantes, of June 6, and I feel sensibly for your distressed situation. I wish it were in my power to do more for your relief: but I have no public money in my hands, and therefore can furnish you none, on account of pay that may be due to you, or in any other way, on public account. I have taken measures to transmit you ten pounds which I lend you out of my own pocket to be repaid me or mine, when you shall be in a situation to do it. Meantime I am with sincere wishes for your health and comfort, your friend.”
Amsterdam, June 26, 1781—wrote to Congress: “The Emperor appears to be more intent at present upon taking a fair advantage of the present circumstances to introduce a flourishing commerce into the Austrian Flanders, than upon making treaties with England or waging war in its favour.
His imperial, royal and apostolical majesty has condescended to take off and break the shackles which restrained the commerce and communication of the port of Nieuport, in the interior of the country, and to discharge by his gracious decree, the commerce from the charges and impositions which were raised on the canals bordering upon the same port, under the denominations of Vale Geld, Last Geld, Myle Geld &c. The frequentation of the port of Nieuport, presents also all the facilities which the merchants can require.
Thus the City of Nieuport enjoys the most extensive privileges both for storage and transportation to foreigners. We find there good magazines, merchants, factors, and commissioners, who will all serve faithfully and with the greatest punctuality.
The communications, both to the interior parts of the country and to foreigners are free and easy, both by land by means of the new causey of Nieuport which communicates with all the roads, and by water, by means of the direct canals of Nieuport to Bruges, to Ostend, to Ypres, to Dixmuide, to Furnes and to Dunkirk, and from thence farther on. One passes by the canal from Nieuport to Bruges nearly in the same space of time that we pass by the canal from Ostend to Bruges. All these Canals have daily barques ready, easy and convenient for travellers, merchandizes and effects. The fisheries of the sea, both of fresh fish, and of all sorts of herring and cod is at Nieuport in the most flourishing state and enjoys there every priviledge and exemption.
The distillery of gin, in the Dutch way, established at Nieuport, makes excellent gin, the transportation and expedition of which, enjoys the greatest facilities.
And the government of his imperial majesty in the low countries, does not cease to grant all the privileges, and facilities which can tend to the well being of the inhabitants, and of the commerce of the city and port of Nieuport.
I should rejoice at these measures, for the benefit which American commerce would receive from them, provided the emperor could oblige Americans to take their goods from Germany and not from England: but immense quantities of British manufactures will go to America from Nieuport, Ostend and Bruges. This is a subject which deserves the serious consideration of every American. British manufactures are going in vast quantities to America from Holland, the Austrian Flanders, France and Sweden, as well as by the way of New-York and Charleston, &c. Whether it is possible to check it (this clandestine trafic) much less to put a stop to it, I know not: and whether it would be good policy to put an end to it, if that were practicable, is made a question by many.
If the Germans, the Dutch, the French and Spaniards, or any other nations would learn a little commercial policy, and give a credit to Americans, as the British merchants do, and encourage in their own countries, manufactures adapted to the wants and tastes of our countrymen, it is certain that in such a case, it would be our interest and duty to put an end to the trade in British goods, because nothing would weaken and distress the enemy so much, and therefore nothing would contribute more to bring the war to a conclusion. At present manufactures flourish in England, and the duties paid at the custom-houses, have been encreasing these two or three years, merely owing to their recovering more and more of the American trade, by neutral bottoms and by other clandestine channels.
Every American merchant, by going over to London obtains credit. The language of the London merchants to the American merchants is—“Let us understand one another and let the governments squabble.” But Americans ought to consider, if we can carry on the war forever, our allies cannot, and without their assistance we should find it very difficult to do it. I wish the taste for British manufactures may not cost us more blood than the difference between them and others is worth.



John Adams.




